                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

   AMANDA DESHEA WYNN,
                  Plaintiff,                          Civil Action File No.: 1:21-cv-00008
   vs.

   TENNESSEE DEPARTMENT OF
   SAFETY AND HOMELAND SECURITY
   and JOHN DOE 1, Trooper, Tennessee
   Highway Patrol, in his official and
   individual capacity; and HAMILTON
   COUNTY, TN, and EMPLOYEES and
   JOHN DOES 2-7 and JANE DOES 1-3 and
   OTHER PERSONNEL AS YET
   UNIDENTIFIED in their official and
   individual capacities, CITY OF
   CHATTANOOGA and OTHER
   PERSONNEL AS YET UNIDENTIFIED in
   their official and individual capacities, and
   CORECIVIC of TENNESEE, LLC.

                  Defendants.

                                         COMPLAINT

          COMES NOW Amanda Deshea Wynn, Plaintiff in the above-styled cause and

   files this claim against the above-named Defendants Hamilton County, TN, Tennessee

   Department of Safety and Homeland Security, City of Chattanooga, John Does 1 through

   7, Jane Does 1 through 3, and Employees and other personnel as yet unidentified, and

   CoreCivic of Tennessee, LLC.

                                       I. Nature of the Action

          1.      This is a civil rights action in which Plaintiff seeks relief for the violations

   of her rights under 42 U.S.C. § 1983, § 1988, and the Fourth and Fourteen Amendment to

   the Constitution of the United States of America.



                                                 1.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 1 of 18 PageID #: 1
           2.     This claim arises from a January 17, 2020 incident in which Officers of

   the Hamilton County Sheriff’s Office, City of Chattanooga, and Tennessee Department

   of Safety and Homeland Security used excessive force to obtain a blood sample from the

   Plaintiff following a DUI arrest in which the Plaintiff was not driving the car she

   occupied, and the vehicle was parked on the side of a street for an extended period of

   time.

           3.     Ten unidentified white officers deprived Plaintiff, an African American, of

   her constitutional rights when excessive force was used to restrain her resulting in a

   concussion, a cervical strain, bruising, and removal of her hair.

           4.     During this senseless use of excessive force under color of state law, an

   officer racially branded the Plaintiff when calling her a “nigger.”

           5.     The officers subsequently left the Plaintiff alone and naked in a holding

   cell with the shower water running during which time the Plaintiff was naked and visible

   through a window to any person walking past the cell.


                                 II. Jurisdiction, Venue, and Notice

           6.     This action is brought against the Defendants pursuant to 42 U.S.C. §

   1983 for deprivation of civil rights secured by the Fourth and Fourteenth Amendments to

   the United States Constitution.

           7.     Jurisdiction is founded upon 28 U.S.C. § 1331, § 1343(a)(3)(4), and §

   1367(a). This Court has jurisdiction over the Plaintiffs claims of violation of civil rights

   under 42 U.S.C. § 1983. Venue is proper in this Court pursuant to 28 U.S.C. § 1391

   because the events or omissions giving rise to the claim occurred within this district and

   within one (1) year of the filing of this Complaint and this Court otherwise has

                                                2.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 2 of 18 PageID #: 2
   jurisdiction. This Court also has jurisdiction over state law claims asserted herein

   pursuant to 28 U.S.C. § 1367 as there is a common nucleus of operative facts between the

   state and federal claims.

          8.      This action arises under the Constitution and laws of the United States,

   including Article III, Section 1 of the United States Constitution and is brought pursuant

   to 42 U.S.C. §§ 1981, 1983 and 42 U.S.C. § 1988. The Jurisdiction of this Court is

   invoked pursuant to 28 U.S.C. §§ 1331 and 1343.

          9.      This case is instituted in the United States District Court for the Eastern

   District of Tennessee pursuant to 28 U.S.C. §§1331 and 1391 as the judicial district in

   which all relevant events and omissions occurred and in which Defendants maintain

   offices and/or reside.

                                           III. Parties

          10.     The Plaintiff, Amanda Deshea Wynn, is a citizen and resident of the

   United States, domiciled in Hamilton County, Tennessee.

          11.     Defendant Tennessee Department of Safety and Homeland Security is a

   political subdivision of the State of Tennessee with a principal location at 1148 Foster

   Avenue, Nashville, Davidson County, Tennessee 37243. Defendant is and at all times

   relevant has been responsible for the training and supervision of Defendant John Doe 1

   insofar as he is a member of the Tennessee Highway Patrol. The Tennessee Department

   of Safety and Homeland Security has established and implemented policies, practices,

   procedures, and customs used by law enforcement officers employed by the Department

   regarding arrests and the use of force. At all times relevant, the Department and its

   trooper were acting under the color of state law.


                                                3.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 3 of 18 PageID #: 3
             12.   Defendant John Doe-1 is a citizen and resident of Tennessee and was, at

   all times material to the allegations in this Complaint, acting in his capacity as a trooper

   of the Tennessee Highway Patrol and was acting under color of state law. He is sued in

   both his official capacity and in his individual capacity.

             13.   Defendant Tennessee Department of Safety and Homeland Security had

   the responsibility to establish, institute and implement adequate policies and procedures

   regarding its enforcement officers' use of force when detaining citizens or making an

   arrest.

             14.   Defendant Tennessee Department of Safety and Homeland Security had

   the responsibility to train its officers in the correct use of force procedures to be used

   when detaining citizens or implementing a warrant.

             15.   Each and all of the acts of the Defendants and other members of the

   Tennessee Department of Safety and Homeland Security involved in this incident were

   performed under the color and pretense of the constitutions, statues, ordinances,

   regulations, customs and usages of the United State of America and the State of

   Tennessee, under the color of law and by virtue of their authority as law enforcement

   officers for the State of Tennessee and in the course and scope of their employment with

   the State of Tennessee, the Tennessee Highway Patrol, and the Tennessee Department of

   Safety and Homeland Security.

             16.   Defendant, Hamilton County is a political subdivision of the State of

   Tennessee and is subject to the jurisdiction of this court.

             17.   Defendant Hamilton County, Tennessee is and at all times relevant has

   been responsible for the training and supervision of Defendant John Doe 2-7 insofar as


                                                 4.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 4 of 18 PageID #: 4
   they are an employee or agent of the Hamilton County Sheriff’s Department. The

   Hamilton County Sheriff’s Department has established and implemented policies,

   practices, procedures, and customs used by law enforcement officers employed by the

   Department regarding arrests and the use of force. At all times relevant, the Department

   and its agents were acting under the color of state law.

          18.     Upon information and belief, Defendants, John Doe 2-7 are citizens and

   resident of Tennessee and were, at all times material to the allegations in this Complaint,

   acting in their capacity as a employees or agents of the Hamilton County Sheriff’s Office

   or the City of Chattanooga and were acting under color of state law. They are sued in

   both their official capacity and in their individual capacity.

          19.     Upon information and belief, Defendants, Jane Doe 1-3 are citizens and

   resident of Tennessee and were, at all times material to the allegations in this Complaint,

   acting in their capacity as a employees or agents of the Hamilton County Sheriff’s Office

   or the City of Chattanooga and were acting under color of state law. They are sued in

   both their official capacity and in their individual capacity.

          20.     Defendant Hamilton County, Tennessee had the responsibility to establish,

   institute and implement adequate policies and procedures regarding its enforcement

   officers' use of force when detaining citizens or implementing a warrant upon citizens.

          21.     Defendant Hamilton County, Tennessee had the responsibility to train its

   officers in the correct use of force procedures to be used when detaining citizens or

   implementing a warrant.

          22.     Defendant, City of Chattanooga is a political subdivision of the State

   of Tennessee and is subject to the jurisdiction of this court.


                                                 5.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 5 of 18 PageID #: 5
          23.     Defendant City of Chattanooga is and at all times relevant has been

   responsible for the training and supervision of Defendant John Doe 2-7 insofar as they

   are an employee or agent of the Hamilton County Sheriff’s Department. The Hamilton

   County Sheriff’s Department has established and implemented policies, practices,

   procedures, and customs used by law enforcement officers employed by the Department

   regarding arrests and the use of force. At all times relevant, the Department and its agents

   were acting under the color of state law.

          24.     Defendant City of Chattanooga had the responsibility to establish, institute

   and implement adequate policies and procedures regarding its enforcement officers' use

   of force when detaining citizens or implementing a warrant upon citizens.

          25.     Defendant City of Chattanooga had the responsibility to train its officers

   in the correct use of force procedures to be used when detaining citizens or implementing

   a warrant.

          26.     Each and all of the acts of the Defendants involved in this incident were

   performed under the color and pretense of the constitutions, statues, ordinances,

   regulations, customs and usages of the United State of America and the State of

   Tennessee, under the color of law and by virtue of their authority as law enforcement

   officers for the State of Tennessee and in the course and scope of their employment with

   the State of Tennessee, the Tennessee Highway Patrol, and the Tennessee Department of

   Safety and Homeland Security.

          27.     Defendant, City of Chattanooga is a political subdivision of the State of

   Tennessee and is subject to the jurisdiction of this court.




                                                6.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 6 of 18 PageID #: 6
            28.   Defendant CoreCivic of Tennessee, LLC (“CoreCivic”) operated

   Silverdale Detention Center during the time Plaintiff was an inmate at Silverdale

   Detention Center.

            29.   CoreCivic failed to adequately treat Ms. Wynn during her confinment

   resulting in her passing out of consciousness and requiring emergency transportation to

   Parkridge.

                                     IV. Statement of Facts

            30.   On January 17, 2020, Plaintiff was sleeping in a vehicle belonging to a

   friend while waiting on her friend.

            31.   Upon information and belief, a call was placed to authorities stating that a

   suspicious vehicle was parked on the side of the street.

            32.   Officers with the City of Chattanooga investigated, and such investigation

   resulted in the Plaintiff’s arrest on sundry charges and DUI.

            33.   Plaintiffs was taken to Booking at the Hamilton County Jail.

            34.   Upon information and belief, a warrant was obtained to take the Plaintiff’s

   blood.

            35.   At 6:29 a.m. EDT, the Plaintiff was approached by deputies and stated

   their intent to draw blood.

            36.   Plaintiff responded that she was scared of needles and rejected her

   agreement to submit to chemical testing of her blood,

            37.   Plaintiff backed from three female representatives of the HCSO or City of

   Chattanooga as they approached.

            38.   In response, an unknown officer brought in an immobilization chair.


                                                7.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 7 of 18 PageID #: 7
           39.     When Plaintiff failed to voluntary sit in chair, three (3) female officers

   grabbed Plaintiff in an attempt to force her into the chair.

           40.     When Jane Doe Officers were unable to physical restrain the Plaintiff in

   the chair, a male agent of Hamilton County, Tennessee and or City of Chattanooga

   grabbed the Plaintiff by her hair and yanked PLFs head back in an attempt to control

   Plaintiffs

           41.     Then six (6) additional jailers and deputies joined in to physically restrain

   the Plaintiff

           42.     An unknown Male Tennessee Highway patrol Officer joined in the

   attempt to restrain the Plaintiff

           43.     In total, ten (10) law enforcement officers were participating in attempting

   to restrain the Plaintiff, an approximately One Hundred and Forty (140) pound, 5’2”,

   African America female.

           44.     During the altercation, Plaintiff was dropped on the floor, head first.

           45.     Plaintiffs wig was forcibly removed from her head.

           46.     Plaintiff’s hair was removed from the root.

           47.     Racial epithets were hurled at her on more than one occasion during the

   incident in question.

           48.     Upon information and belief, Plaintiff was subsequently placed in a

   shower cell naked and exposed to all person’s who passed by the cell.

           49.     After a period of time, a sympathetic agent of Hamilton County covered

   the opening to the cell with paper to protect the Defendant’s shame.

           50.     Clothing was eventually provided to the Plaintiff.


                                                 8.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 8 of 18 PageID #: 8
             51.   Plaintiff was subsequently transferred to Silverdale Detention Center.

             52.   After complaining of sever pain in her head and neck, a nurse provided

   Plaintiff with OTC pain medication.

             53.   Plaintiff was left until for her injuries until January 24, 2020.

             54.   On January 24, 2020 inmates started a small riot to get jailer’s attention

   ,because Plaintiff had difficulty breather and passed out

             55.   As a result of her condition, Plaintiff was released and transferred to

   Parkridge Medical by ambulance

             56.   She was subsequently diagnosed with a brain injury, cervical sprain, and

   numerous bruises and soft tissue injury.

             57.   On or about January 29, 2020, Plaintiff made a request for medical records

   from Silverdale Detention Center in accordance with the HITECH Act to which no

   response was made by Silverdale Detention Center.

                                       V. Causes of Action:

                                            Count One:

     42 U.S.C. § 1983 – Racial Discrimination in Violation of the Equal Protection Clause

                       of the Fourteenth Amendment and 42 U.S.C. § 1981

             58.   Plaintiff reasserts and incorporates Paragraphs 1-55 as if fully stated

   herein.

             59.   42 U.S.C. § 1983 provides that: Every person, who under color of any

   statute, ordinance, regulation, custom or usage of any state or territory or the District of

   Columbia subjects or causes to be subjected any citizen of the United States or other

   person within the jurisdiction thereof to the deprivation of any rights, privileges or


                                                  9.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 9 of 18 PageID #: 9
    immunities secured by the constitution and law shall be liable to the party injured in an

    action at law, suit in equity, or other appropriate proceeding for redress . . .

            60.     Plaintiff in this action is a citizen of the United States and all of the

    individual Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

            61.     All individual Defendants to this claim, at all times relevant hereto, were

    acting under the color of state law in their capacity as employees or agents of Tennessee

    Department of Safety and Homeland Security, Hamilton County, Tennessee or City of

    Chattanooga and their acts or omissions were conducted within the scope of their official

    duties or employment.

            62.     At the time of the complained of events, Plaintiff had the clearly

    established constitutional right to be free from racial discrimination in law enforcement

    by police officers and to enjoy the equal protection of the laws.

            63.     Title 42 U.S.C. § 1981("Section 1981") provides, in pertinent part: (a) All

    persons within the jurisdiction of the United States shall have the same right in every

    State and Territory to make and enforce contracts, to sue, be parties, give evidence, and

    to the full and equal benefit of all laws and proceedings for the security of persons and

    property as is enjoyed by white citizens, and shall be subject to like punishment, pains,

    penalties, taxes, licenses, and exactions of every kind, and to no other.

            64.     Plaintiff, as an African American is a member of a protected class, and

    thus also had the clearly established statutory right under this provision of 42 U.S.C. §

    1981 to be free from racially motivated beatings, arrests, searches, and the filing of false

    charges.




                                                  10.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 10 of 18 PageID #: 10
              65.   Any reasonable police officer knew or should have known of these rights

    at the time of the complained of conduct as they were clearly established at that time.

              66.   Plaintiff’s race was a motivating factor in the decisions to use excessive

    force and then maliciously prosecute Plaintiff with false charges. Defendants’ conduct

    was undertaken with the purpose of depriving Plaintiff of the equal protection and

    benefits of the law, equal privileges and immunities under the law, and due process in

    violation of the Fourteenth Amendment and § 1981.

              67.   A Defendant or Defendants racial branded the Plaintiff when he/they

    called her a “nigger” while using excessive force to obtain a blood sample.

              68.   Defendants engaged in the conduct described by this Complaint willfully,

    maliciously, in bad faith, and in reckless disregard of Ms. Wynn’s federally protected

    rights.

              69.   The acts or omissions of all/some individual Defendants were moving

    forces behind Plaintiff’s injuries.

              70.   These individual Defendants acted in concert and joint action with each

    other.

              71.   The acts or omissions of Defendants as described herein intentionally

    deprived Plaintiff of her constitutional and statutory rights and caused her other damages.

              72.   Defendants are not entitled to qualified immunity for the complained of

    conduct.

              73.   The Defendants to this claim at all times relevant hereto were acting

    pursuant to state/municipal/county/city custom, policy, decision, ordinance, regulation,

    widespread habit, usage, or practice in their actions pertaining to Plaintiff.


                                                 11.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 11 of 18 PageID #: 11
              74.       As a proximate result of Defendants’ unlawful conduct, Plaintiff has

    suffered actual physical injuries, and other damages and losses as described herein

    entitling her to compensatory and special damages, in amounts to be determined at trial.

              75.       As a further result of the Defendants’ unlawful conduct, Plaintiff has

    incurred special damages, including medically related expenses and may continue to

    incur further medically and other special damages related expenses, in amounts to be

    established at trial.

              76.       Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42

    U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may

    also be special damages for lien interests.

              77.       In addition to compensatory, economic, consequential and special

    damages, Plaintiff is entitled to punitive damages against each of the individually named

    Defendants under 42 U.S.C. § 1983, in that the actions of each of these individual

    Defendants have been taken maliciously, willfully or with a reckless or wanton disregard

    of the constitutional and statutory rights of Plaintiff.

                                               Count Two:

                    42 U.S.C. § 1983 – Excessive Force in violation of the Fourth and Fourteenth

                                               Amendments

              78.       Plaintiff reasserts and incorporates Paragraphs 1-55 as if fully stated

    herein.

              79.       42 U.S.C. § 1983 provides that: Every person, who under color of any

    statute, ordinance, regulation, custom or usage of any state or territory or the District of

    Columbia subjects or causes to be subjected any citizen of the United States or other


                                                    12.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 12 of 18 PageID #: 12
    person within the jurisdiction thereof to the deprivation of any rights, privileges or

    immunities secured by the constitution and law shall be liable to the party injured in an

    action at law, suit in equity, or other appropriate proceeding for redress . . .

            80.     Plaintiff in this action is a citizen of the United States and all of the

    individual Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

            81.     All individual Defendants to this claim, at all times relevant hereto, were

    acting under the color of state law in their capacity as agents or employees of Tennessee

    Department of Safety and Homeland Security, Hamilton County, Tennessee and/or the

    City of Chattanooga and their acts or omissions were conducted within the scope of their

    official duties or employment. At the time of the complained of events, Plaintiff had a

    clearly established constitutional right under the Fourth Amendment to be secure in her

    person from unreasonable seizure through excessive force.

            82.     Plaintiff also had the clearly established Constitutional right under the

    Fourteenth Amendment to bodily integrity and to be free from excessive force by law

    enforcement.

            83.     Any reasonable police officer knew or should have known of these rights

    at the time of the complained of conduct as they were clearly established at that time.

            84.     Defendants’ actions and use of force, as described herein, were objectively

    unreasonable in light of the facts and circumstances confronting them and violated these

    Fourth Amendment rights of Plaintiff.

            85.     Defendants’ actions and use of force, as described herein, were also

    malicious and/or involved reckless, callous, and deliberate indifference to Ms. Wynn’s




                                                  13.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 13 of 18 PageID #: 13
    federally protected rights. The force used by these Defendant officers/jailers/patrolmen

    shocks the conscience and violated these Fourteenth Amendment rights of Plaintiff.

             86.    Defendants unlawfully seized Ms. Wynn by means of objectively

    unreasonable, excessive and conscious shocking physical force, thereby unreasonably

    restraining Ms. Wynn of her freedom.

             87.    The force used constituted deadly force in that it could have caused death

    and did cause serious bodily injury.

             88.    None of the Defendant officers took reasonable steps to protect Plaintiff

    from the objectively unreasonable and conscience shocking excessive force of other

    Defendant officers or from the excessive force of later involved officers despite being in

    a position to do so. They are each therefore liable for the injuries and damages resulting

    from the objectively unreasonable and conscience shocking force of each other officer.

             89.    Defendants engaged in the conduct described by this Complaint willfully,

    maliciously, in bad faith, and in reckless disregard of Ms. Wynn’s federally protected

    constitutional rights.

             90.    They did so with shocking and willful indifference to Plaintiff’s rights and

    their conscious awareness that they would cause Plaintiff severe physical injuries.

             91.    The acts or omissions of all individual Defendants were moving forces

    behind Plaintiff’s injuries.

             92.    These individual Defendants acted in concert and joint action with each

    other.

             93.    The acts or omissions of Defendants as described herein intentionally

    deprived Plaintiff of her constitutional rights and caused her other damages.


                                                14.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 14 of 18 PageID #: 14
             94.    These individual Defendants are not entitled to qualified immunity for the

    complained of conduct.

             95.    The Defendants to this claim at all times relevant hereto were acting

    pursuant to state/municipal/county/city custom, policy, decision, ordinance, regulation,

    widespread habit, usage, or practice in their actions pertaining to Plaintiff.

             96.    As a proximate result of Defendants’ unlawful conduct, Plaintiff has

    suffered actual physical injuries, and other damages and losses as described herein

    entitling her to compensatory and special damages, in amounts to be determined at trial.

    As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

    damages, including medically related expenses and may continue to incur further

    medically and other special damages related expenses, in amounts to be established at

    trial.

             97.    Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42

    U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may

    also be special damages for lien interests.

             98.    In addition to compensatory, economic, consequential and special

    damages, Plaintiff is entitled to punitive damages against each of the individually named

    Defendants under 42 U.S.C. § 1983, in that the actions of each of these individual

    Defendants have been taken maliciously, willfully or with a reckless or wanton disregard

    of the constitutional rights of Plaintiff.

                                             Count Three:




                                                  15.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 15 of 18 PageID #: 15
      Infliction of Cruel and Unusual Punishment by Deliberate Indifference to the Medical

      Needs of the Plaintiff Resulting in Additional Harm in Violation of Ms. Wynn’s Rights

                         under the Fourteenth Amendment to the Constitution

              99.    Plaintiff reasserts and incorporates Paragraphs 1-55 as if fully stated

    herein.

              100.   CoreCivic through its facility, Silverdale Detention Center, had a duty to

    treat the Plaintiff while in their custody and care.

              101.   CoreCivic breached its duty when they failed to treat Ms. Wynn for her

    underlying condition.

              102.   As a result of the breach of care, Ms. Wynn’s condition advanced to the

    point she was in and out of consciousness and required emergency medical transport to a

    hospital.

              103.   CoreCivic’s failure to treat Ms. Wynn was done with deliberate

    indifference to the Plaintiff’s medical condition.

                                             Count Four:

              Negligent Hiring, training, management, supervision and retention by the

                              Hamilton County Sheriff’s Department.

              104.   Plaintiff reasserts and incorporates Paragraphs 1-55 as if fully stated

    herein.

              105.   Upon information and belief, Hamilton County, Tennessee is the

    successor in interest to Core Civic, the private company who operated Silverdale

    Detention Center during the time in question.




                                                  16.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 16 of 18 PageID #: 16
           106.    Hamilton County, Tennessee through the Hamilton County Sheriff’s

    Department is currently in control of Silverdale Corrections Center.

           107.    Core Civic operated Silverdale Detention Center pursuant to a contract

    with Hamilton County, Tennessee or a department thereof.

           108.    The Hamilton County Sheriff’s Department employs the officers and

    nurses who work in the intake department, medical facility, in the holding area of the jail.

           109.    The Hamilton County Sheriff’s Department failed to treat the Plaintiff for

    the injuries she sustained during the acts which are complained of herein.

           110.    The officers and nurses in charge of booking Ms. Wynn on January 17,

    2020 were employed, trained, managed, supervised and retained by the Hamilton County

    Sheriff’s Department.

           111.    The care provided during Ms. Wynn’s stay at Silverdale Detention Center

    from the date of arrest until January 24, 2020 was the responsibility of Hamilton County,

    Tennessee.

           112.    The callous and deliberate indifference to Ms. Wynn’s medical condition

    resulted in Mr. Wynn’s intense suffering for days prior to treatment for the underlying

    condition caused by the Defendant’s actions. This deliberate indifference was a result of

    failure to properly train, supervise, hire, manage and retain individuals competent to

    either provide medical assistance or to request medical assistance when an inmate

    becomes seriously ill.

           113.    The lack of proper hiring, training retention and supervision of said

    employees by Hamilton County, Tennessee was the proximate cause of the horrible




                                                17.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 17 of 18 PageID #: 17
    suffering endured by Ms. Wynn and the proximate cause of her continued pain and

    suffering.


             WHEREFORE, Ms. Wynn prays that this court will convene a jury of her

     peers to try the causes joined and will award her all damages, fees, costs, and legal

     expenses and such other further relief as this court shall deem appropriate.



           Submitted By,

                                                 Thomas & Thomas

                                                 /s/ Michael M Thomas
                                                 W. Neil Thomas, III (BPR# 4536)
                                                 Michael M. Thomas (BPR# 29423)
                                                 One Park Place
                                                 6148 Lee Hwy, Ste. 115
                                                 Chattanooga, Tennessee
                                                 37421




                                                18.

Case 1:21-cv-00008-TRM-SKL Document 1 Filed 01/15/21 Page 18 of 18 PageID #: 18
